UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
OVERSEAS PHILADELPHIA, LLC,     )
                                 )
               Plaintiff,        ) Civil Action No. 11-1663 (EGS)
          v.                     )
                                 )
WORLD COUNCIL OF CREDIT          )
UNIONS, INC.,                    )
                                 )
               Defendant.        )
                                )

                          MEMORANDUM OPINION

     Plaintiff Overseas Philadelphia, LLC brought a one-count

Complaint against Defendant World Council of Credit Unions, Inc.

(“WCCU”), alleging (1) breach of the maritime contract entered

into by the parties, and (2) breach of the implied duty of good

faith and fair dealing.    Pending before the Court is Defendant’s

Motion to Dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6).    Upon consideration of the

motion, the opposition and reply thereto, the relevant law, the

record in this case, and for the reasons stated below, the Court

will GRANT Defendant’s Motion to Dismiss.

I.   BACKGROUND

     On March 19, 2010, Plaintiff and Defendant entered into a

maritime contract (the “Charter Party”), pursuant to which

Defendant chartered the vessel owned by Plaintiff to carry

23,000 tons of wheat from the Gulf Coast to Addis Ababa,
Ethiopia via the port of Djibouti.       Compl. ¶ 6.   The wheat was

provided to Defendant at no cost by the U.S. Department of

Agriculture (“USDA”) under the Food for Progress Act (“FFPA”), 7

C.F.R. § 1499, et seq.     Compl. ¶ 7.    Paragraph 35 of the Charter

Party provides: “This Charter Party is subject to all the

provisions of the [FFPA], rules and regulations issued pursuant

thereto and all applicable USDA regulations.”      Compl. Ex. A, at

¶ 35.    One of the applicable regulations provides, in pertinent

part, that “[t]he participant shall make all necessary

arrangements for receiving the donated commodities in the

targeted country, including obtaining appropriate approvals for

entry and transit,” and that “[a] participant shall arrange with

the government of the targeted country that all donated

commodities to be distributed will be imported and distributed

free from all customs, duties, tolls, and taxes.”       Compl. ¶ 9

(citing 7 C.F.R. § 1499.8(a), (d)).      Defendant concedes that it

was a “participant” under the FFPA.      Def.’s Mem. of P&A in Supp.

of its Mot. to Dismiss (“Def.’s Mem.”) at 2.

        According to Plaintiff, the vessel loaded in a timely

manner and departed from Galveston, Texas on April 15, 2010.

Compl. ¶ 12.    Soon after the vessel’s departure, Plaintiff’s

agent, Phoenix Chartering (“Phoenix”), contacted Defendant’s

agent, Pacific Cargoes, Inc. (“PCI”) to confirm that all duty

exemptions would be in order prior to the vessel’s arrival.          Id.

                                   2
 
¶ 14.    PCI responded that “the documentation would be

distributed in ‘ample time to have all clearances in place prior

to vessel arrival in Djib[outi].’”        Id.    Phoenix sought further

confirmation that WCCU’s documentation obligations would be

fulfilled, and Phoenix expressly advised PCI that special care

was needed for the transaction and that Plaintiff would suffer

damages if the vessel were delayed.        Id. ¶ 15.    According to

Plaintiff, another of Defendant’s agents, BKA Logistics LLC,

responded “that the sale was complete, that bills of lading had

been issued, and that WCCU would be advised ‘to have everything

in order prior to Vessel arrival.’”        Id.

        The vessel arrived at the port of Djibouti on May 12, 2010.

According to Plaintiff, however, the cargo documentation -- in

particular documentation to establish that Plaintiff could

discharge the cargo free of duty -- was still pending clearance

with Ethiopian customs authorities.        Id. ¶¶ 16-17.    Therefore,

the cargo could not be discharged and the vessel had to wait at

anchorage.     Id.   Plaintiff asserts that Defendant could have

paid the duty provisionally and sought reimbursement upon

obtaining clearance so that discharge of the cargo could begin,

but Defendant chose not to do so.        Id. ¶ 18.    During the time

that the vessel was idled, Plaintiff secured, at its own

expense, a lay berth within the port to safeguard the vessel and

cargo until receiving clearance.        Id. ¶ 19.    Ethiopian customs

                                    3
 
cleared the cargo on May 21, 2010, and Plaintiff began

discharging the vessel on May 23, 2010.       Id. ¶ 20.   Plaintiff

alleges that, during the period from May 12 through May 23,

2010, it incurred significant charges including “daily operating

costs, security, port charges and contractor truck charges.”

Id. ¶ 21.   Plaintiff sent an invoice for these charges to

Defendant on June 8, 2010, but Defendant has not paid the

invoice.    Id. ¶ 24.

      On September 14, 2011, Plaintiff filed its Complaint

alleging breach of contract and the implied duty of good faith

and fair dealing.   Plaintiff seeks recovery of damages it

suffered due to Defendant’s failure to obtain the necessary

import documentation for discharge of the cargo prior to the

vessel’s arrival in Djibouti, despite Defendant’s assurances

that it had done or would do so.       Id. ¶¶ 1, 28-29.   Defendant

has filed a Motion to Dismiss the Complaint pursuant to Rule

12(b)(6).   In its Motion, Defendant argues that a clause of the

Charter Party precludes Plaintiff from recovering damages

because that clause places all risk, time, and expenses of

discharge upon Plaintiff.   The motion is ripe for determination

by the Court.

II.   STANDARD OF REVIEW

      A motion to dismiss under Rule 12(b)(6) tests the legal

sufficiency of a complaint.   Browning v. Clinton, 292 F.3d 235,

                                   4
 
242 (D.C. Cir. 2002).   A complaint must contain “a short and

plain statement of the claim showing that the pleader is

entitled to relief, in order to give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotation marks and citations omitted).    When ruling on a motion

to dismiss under Rule 12(b)(6), a judge must accept as true all

of the factual allegations contained in the complaint and grant

the plaintiff the benefit of all inferences that can be derived

from the facts alleged.    Aktieselskabet AF 21 November 2001 v.

Fame Jeans Inc., 525 F.3d 8, 15 (D.C. Cir. 2008); Kowal v. MCI

Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).    A court

need not, however, “accept inferences drawn by plaintiff[] if

such inferences are unsupported by the facts set out in the

complaint.   Nor must the court accept legal conclusions cast in

the form of factual allegations.”     Kowal, 16 F.3d at 1276.     In

addition, “[t]threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”    Aschroft v. Iqbal, 556 U.S. 662, 678 (2009).   The

complaint must plead facts that are more than “merely consistent

with” a defendant’s liability; “the plaintiff [must plead]

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”    Id. (citing Twombly, 550 U.S. at 556); Rudder v.

                                  5
 
Williams, 666 F.3d 790, 794 (D.C. Cir. 2012).                                     In evaluating a

Rule 12(b)(6) motion, the Court may consider the facts alleged

in the complaint, as well as any documents either attached to or

incorporated in the complaint.                                 EEOC v. St. Francis Xavier

Parochial Sch., 117 F.3d 621, 624-25 (D.C. Cir. 1997).

III. ANALYSIS

              A.             The Charter Party Precludes Claims for Detention
                             Damages

              Defendant argues -- and Plaintiff does not dispute -- that

Plaintiff’s claims are for “detention” damages.                                     Def.’s Mem. at

5-6.              Clause 18 of the Charter Party states, in relevant part:

“The cargo is to be discharged at vessel’s time, risk and

expense with no demurrage, no despatch, no detention.”1                                     Compl.

Ex. A, ¶ 18.                             Therefore, Defendant argues that the clear terms

of the Charter Party preclude Plaintiff from bringing a claim

for detention damages, and this case must be dismissed.                                     Def.’s

Mem. at 6-10.

              Detention damages are actual damages due the vessel owner

for delay in the discharge of the cargo.                                    Id. at 5 (citing GRANT

GILMORE & CHARLES L. BLACK, JR., THE LAW                           OF   ADMIRALTY 212-13 (2d ed.

1975)).                   Detention damages are equivalent to “demurrage,” which

is defined as “the sum which is fixed by the contract of


                                                            
              1
       The “vessel” was defined as the M/T Overseas Philadelphia,
owned by Plaintiff. Compl. Ex. A, at 1.


                                                               6
 
carriage . . . as remuneration to the owner of a ship for the

detention of his vessel beyond the number of days allowed by the

charter-party for loading and unloading[.]”                                      BLACK’S LAW DICTIONARY

432 (6th ed. 1990); see also Fregata Shipping Co. v. Star

Carriers, S.A., No. 84-0756, 1987 WL 8716, at *2 n.1 (D.D.C.

Feb. 27, 1987) (“‘Demurrage’ is the charge assessed under the

charter party to the charterer for detaining a vessel beyond the

free time stipulated for loading and unloading.”); Hellenic

Lines, Ltd. v. Dir. Gen. of India Supply Mission, 319 F. Supp.

821, 831 (S.D.N.Y. 1970), aff’d on other grounds, 452 F.2d 810

(2d Cir. 1971) (hereinafter, Hellenic I).2                                      “It is plain that

when the parties choose, they may contract out of any liability

for delay in discharge.”                                       Hellenic Lines, Ltd. v. Embassy of

Pak., 467 F.2d 1150, 1156 (2d Cir. 1972) (internal citation

omitted) (hereinafter, Hellenic II); see also Am. S/A Frutas E

Alimentos v. M/V Cap San Rafael, 426 F. Supp. 2d 312, 318 (E.D.

Pa. 2006) (“Parties to a maritime contract are free to contract

away liability for delay.”).

              Plaintiff argues that a “no demurrage or detention” clause

cannot excuse a charterer from liability for delays caused by
                                                            
              2
       The distinction between the two terms is that “demurrage”
is the contractually stipulated amount for detention, see
Hellenic I, 319 F. Supp. at 831, while “detention” damages are
fixed by the court, see GILMORE & BLACK, at 212. Here, the parties
did not stipulate an amount for demurrage for unloading the
cargo.


                                                                     7
 
its own actions.                                     Instead, Plaintiff contends that such clauses

are intended to cover only delays that are beyond the

charterer’s control.                                           See Pl.’s Opp’n at 5-6.   The Court does

not find support for the distinction that Plaintiff asserts in

either the case law or the express terms of the Charter Party.

              In Hellenic I, the freight contract between the parties

contained a clause that provided that “no demurrage or despatch

is applicable at either loading or discharging ports.”                                           319 F.

Supp. at 831.                               The court concluded that this clause “clearly

excludes any claims against the defendant for delay in berthing

the vessels or discharging cargo, contractual or non-

contractual.”                               Id.; see also Hellenic II, 467 F.2d at 1155-56

(concluding that “the ‘no demurrage’ clause contained in the

freight contracts . . . preclude[s] holding [defendant] liable

for detention damages”).3                                          Plaintiff argues that in each of these

cases, the courts found expressly that the charterer was not at

fault.                 See Pl.’s Opp’n at 6.                           Although in its presentation of
                                                            
              3
       Defendant also purports to rely on a case from this
District, Sealift Bulkers, Inc. v. Republic of Armenia, 96 F.
Supp. 2d 1 (D.D.C. 2000). There, although the contract between
the parties contained a “no demurrage” clause, the crux of the
court’s opinion related to a separate clause regarding “special
charges.” The plaintiff in that case had admitted that it was
responsible for expenses related to transportation of the cargo,
and therefore it could only recover expenses for extra storage
if some provision of the charter shifted responsibility for the
cost of storing the cargo to the defendant. See 96 F. Supp. 2d
at 3. Sealift Bulkers is thus not relevant to the issues in
this case.


                                                                         8
 
the facts, the Hellenic I court noted that “[t]here is no

evidence in the record that the slowdown was the result of any

fault on the part of the [charterer], nor did the [charterer]

have any control over it,” the issue of fault does not appear to

have been material to -- or even considered in relation to --

the court’s conclusion that the “no demurrage” clause excluded

claims for delay against the charterer.       Hellenic I, 319 F.

Supp. at 825, 831.   Similarly, in Hellenic II, the Second

Circuit’s conclusion that a “no demurrage” clause precluded

liability for detention damages included no mention whatsoever

of the reason for the delay and did not consider whether or not

the charterer had been at fault.       See 467 F.2d at 1156.   Relying

on Hellenic I, the court in Hellenic II held that the charterer

was not liable because the contract included a “no demurrage”

clause, and “the most logical interpretation” of this clause is

to preclude liability for detention damages.       Id.; see also

Intercontinental Transp. v. India Supply Mission, 261 F. Supp.

757, 758 (S.D.N.Y. 1966) (“Where there is no express exception,

a demurrage clause, by settled construction, covers all delays

during the process of loading, including failure to supply

sufficient cargo.    The shipowner may not recover detention

damages for delays covered by the demurrage clause.”).

     By contrast, Plaintiff argues that case law and arbitration

awards support its argument that, in cases where the charterer

                                   9
 
or shipper’s actions caused avoidable delay, a “no demurrage or

detention” clause does not bar damages for breach of contract.

Pl.’s Opp’n at 7-9.                                            The authorities cited by Plaintiff,

however, construe contractual language dealing with “full liner

terms,” rather than clauses precluding liability for demurrage.4

See Transamerican Steamship Corp. v. Riviana Int’l, Inc., No. 80

Civ. 5075 (LBS), 1982 WL 195631 (S.D.N.Y. June 10, 1982)

(dealing only with provision for “full liner terms”); Pl.’s

Opp’n Ex. B, Seaborne Trading Corp. v. Louis Dreyfus Corp., SMA

No. 3318SP, at 1585-86 (N.Y. Nov. 25, 1996) (holding that where

defendant was responsible for delays that were “unreasonable and

excessive,” in spite of the fact that the terms were “full liner

terms,” “and because there was no provision for laytime and

demurrage, . . . Owner is entitled to be compensated for

detention”) (emphasis added).5                                           Plaintiff has not provided the

Court with any authority to support the proposition that “full

liner terms” should be equated with a “no demurrage” clause in


                                                            
              4
       “Full liner terms” is a term of art that means the vessel
owner, “[bears] the burden of loading and discharging cargo and
assume[s] all risk of delay in port.” Mendes Jr. Int’l Co. v.
M/V Sokai Maru, 43 F.3d 153, 154 (5th Cir. 1995).
              5
       The only arbitration award cited by Plaintiff in which the
charter party actually contained a “no demurrage” clause is also
distinct. In Unimarine, Inc. v. Egyptian Company for Maritime
Transport, SMA No. 1436, 1980 WL 580843 (N.Y. May 13, 1980), the
charter party provided that the charterers were responsible for
loading and discharging the cargo, not the ship owners.


                                                                         10
 
interpreting maritime contracts.                                    Indeed, the definition of

“full liner terms” that Plaintiff itself cites suggests that the

term is broader than a “no demurrage” clause, and therefore that

the term must operate differently in a charter party.                                     See Pl.’s

Opp’n at 7 n.10 (“[‘Full liner terms’] . . . means that the

shipowner bears all costs related to the cargo handling and

carriage.” (quoting BES’ CHARTERING                             AND   SHIPPING TERMS (11th ed.

1992))).                     Plaintiff’s attempt to analogize provisions regarding

“full liner terms” to a clause specifying “no demurrage or

detention” is therefore not persuasive.                                    Had the parties

intended to ship on “full liner terms,” they could have used

that language in the Charter Party.

              As Defendant argues, Clause 18 of the Charter Party

unambiguously precludes holding it liable for detention or

demurrage.                         “Under federal maritime law, a court ‘may not look

beyond the written language of the document to determine the

intent of the parties unless the disputed contract provision is

ambiguous.’”6                              United States ex rel. E. Gulf, Inc. v. Metzger

Towing, Inc., 910 F.2d 775, 779 (11th Cir. 1990) (quoting

Corbitt v. Diamond M. Drilling Co., 654 F.2d 329, 332-33 (5th

Cir. 1981)); see also F.W.F. Inc. v. Detroit Diesel Corp., 494
                                                            
              6
       The interpretation of a maritime contract, where the
dispute is not an inherently local one, is controlled by federal
law. Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 22-23 (2004);
see also Casco Marina Dev., LLC v. M/V Forrestall, 384 F. Supp.
2d 154, 160 (D.D.C. 2005).
                                                               11
 
F. Supp. 2d 1342, 1357-58 (S.D. Fla. 2007).     If the contract is

unambiguous on its face, the parties’ intent must be gathered

from the instrument itself without reference to extrinsic

evidence.    F.W.F., 494 F. Supp. 2d at 1358.     Plaintiff argues

that “a contractual provision that purports to excuse a party

from liability for its own breach or fault must provide so

expressly in order to be given effect.”   Pl.’s Opp’n at 10.     The

Court concludes that Clause 18 of the Charter Party is

unambiguous.   The plain language of Clause 18 expresses a clear

intention that discharge was to take place at Plaintiff’s time,

risk and expense, with no damages available for delay,

regardless of the cause of the delay.   Therefore, the

unambiguous language of the Charter Party makes clear that

Defendant cannot be liable for the relief Plaintiff seeks and

this case must be dismissed.

     B.     Failure to State a Claim for Relief

     Even if the Court did not conclude that the “no demurrage”

clause prevents Plaintiff from seeking detention damages from

Defendant, the Complaint does not contain factual allegations

that, taken as true, would permit the Court to infer that

Defendant breached any provision of the Charter Party.      In order

to state a claim for breach of contract in an admiralty case, a

plaintiff must state: (1) the terms of the maritime contract;

(2) that the contract was breached; and (3) the reasonable value

                                 12
 
of purported damages.                                          Sweet Pea Marine, Ltd. v. APJ Marine,

Inc., 411 F.3d 1242, 1249 (11th Cir. 2005) (citing Exxon Corp.

v. Cent. Gulf Lines, Inc., 500 U.S. 603, 605-06 (1991)).                                           In the

Complaint, Plaintiff’s sole allegation in support of its breach-

of-contract claim is that Defendant failed to “obtain[]

appropriate approvals for entry and transit before the Vessel

arrived at Port, and [failed] to make timely arrangements with

the Ethiopian government that the cargo be imported and

distributed free from all customs, duties, tolls, and taxes.”

Compl. ¶ 28.                             Plaintiff does not allege that Defendant failed to

obtain the approvals, but rather that it failed to obtain them

before the vessel arrived at port.                                          However, the Charter Party

nowhere obligates Defendant to have the approvals ready before

the vessel’s arrival in Djibouti.                                           Rather, it simply imposes

upon Defendant the responsibility set forth in the FFPA

regulations for making all necessary arrangements for receipt of

the cargo in Ethiopia, including obtaining the approvals for

entry and transit.                                        Compl. ¶ 9 (citing 7 C.F.R. § 1499.8).7       One

cannot breach a contract without breaching a particular
                                                            
              7
       “When a contract fails to specify a time for the
performance of an act, the law implies that it must be done
within a reasonable time.” Armenian Assembly of Am., Inc. v.
Cafesjian, 772 F. Supp. 2d 20, 124 (D.D.C. 2011) (internal
citations omitted); see also Hellenic II, 467 F.2d at 1153-54.
Even if a reasonable time is read into the Charter Party for
securing the clearance documentation, the Complaint nowhere
alleges that the 11-day delay between the vessel’s arrival and
the clearance being approved was unreasonable.
                                                                       13
 
obligation created under the contract.    See Ihebereme v. Capital

One, N.A., 730 F. Supp. 2d 40, 47 (D.D.C. 2010).     The Complaint

does not allege any contractual term or regulatory duty that

required Defendant to obtain the approvals before the vessel

arrived at port.   Moreover, Plaintiff fails to identify any

specific terms of the Charter Party that were breached.    As

such, Plaintiff has not pled sufficient facts in order to state

a legally-cognizable claim for breach of contract.

     In addition, the Complaint fails to state a claim for

breach of the implied duty of good faith and fair dealing.

Plaintiff asserts that Defendant breached its implied duty of

good faith and fair dealing by “failing to secure the necessary

documentation and import permits before the Vessel arrived at

the discharge port despite assurances from [Defendant’s] agents

that it had done or would do so,” and “by allowing the Vessel to

proceed to Djibouti without informing [Plaintiff] that the

approvals necessary to effectuate the basic purpose of the

Charter and allow discharge of the cargo had not in fact been

secured.”   Compl. ¶ 29.   Defendant argues that there are no

factual allegations in the Complaint upon which the Court can

infer bad faith motive or malice, without which there cannot be

a breach of the implied duty.    See Def.’s Mem. at 12.   Plaintiff

contends, however, that Defendant’s failure to have the

documentation in order before arrival caused substantial damages

                                 14
 
to Plaintiff, and that Defendant’s failure to notify Plaintiff

that the clearance would not be obtained prevented Plaintiff

from being able to take steps to reduce its losses.                                      Pl.’s Opp’n

at 10-12.

              “Every maritime contract imposes an obligation of good

faith and fair dealing between the parties in its performance

and enforcement.”                                       F.W.F., 494 F. Supp. 2d at 1359 (citing

Flores v. Am. Seafoods Co., 335 F.3d 904, 913 (9th Cir. 2003);

Misano di Navigazione, SpA v. United States, 968 F.2d 273, 274-

75 (2d Cir. 1992)); see also, e.g., Gaujacq v. EDF, Inc., 601

F.3d 565, 580 (D.C. Cir. 2010); Allworth v. Howard Univ., 890

A.2d 194, 201 (D.C. 2006).8                                      Under the implied covenant of good

faith and fair dealing, “neither party shall do anything to

injure or destroy the right of the other party to receive the

benefits of the agreement.”                                       F.W.F., 494 F. Supp. 2d at 1359

(internal quotation marks and citation omitted); see also

Allworth, 890 A.2d at 201.                                      Accordingly, “[i]f the party to a

contract evades the spirit of the contract, willfully renders

imperfect performance, or interferes with performance by the

other party, he or she may be liable for breach of the implied


                                                            
              8
       The standards for breach of the implied duty of good faith
and fair dealing are materially the same under federal maritime
law and District of Columbia law, as both follow the Restatement
(Second) of Contracts, § 205. See Flores, 335 F.3d at 913;
F.W.F., 494 F. Supp. 2d at 1359; Allworth, 890 A.2d at 201.


                                                                    15
 
covenant of good faith and fair dealing.”      Allworth, 890 A.2d at

201 (internal citations omitted).     A party to a contract engages

in bad faith by “violat[ing] standards of decency, fairness or

reasonableness,” or “engag[ing] in any arbitrary or capricious

action” towards the other party.      Gaujacq, 601 F.3d at 580

(citing Allworth, 890 A.2d at 201-02).

     Plaintiff does not allege that Defendant’s failure to

obtain the import documentation by the time the vessel arrived

at port had the effect of “injur[ing] or destroy[ing] the right

of [Plaintiff] to receive the benefits of the agreement.”

F.W.F., 494 F. Supp. 2d at 1359.      Plaintiff also fails to allege

facts that would permit the Court to conclude that Defendant’s

failure to obtain the import documentation within that time

amounted to “violat[ing] standards of decency, fairness or

reasonableness” or “engag[ing] in any arbitrary or capricious

action” towards Plaintiff.    Gaujacq, 601 F.3d at 580.     As the

allegations in the Complaint acknowledge, the necessary import

documentation ultimately was obtained.      Compl. ¶ 20.   Plaintiff

also alleges that Defendant breached the implied duty of good

faith and fair dealing by failing to inform Plaintiff before the

vessel’s arrival that the clearance permits had not yet been

secured.   Compl. ¶ 29.   However, Plaintiff does not allege

sufficient facts to support an inference that Defendant’s

failure to inform Plaintiff of the delay was a violation of the

                                 16
 
“standards of decency, fairness or reasonableness” or that

Defendant’s omission was “arbitrary or capricious.”   Gaujacq,

601 F.3d at 580.   Therefore, based on the minimal allegations

Plaintiff has made regarding Defendant’s actions, Plaintiff has

failed to allege facts that would permit the Court to infer that

Defendant acted with the requisite bad faith.

      Accordingly, because Plaintiff has failed to allege

sufficient facts to demonstrate that Defendant breached either

the Charter Party or the implied duty of good faith and fair

dealing, the Court will GRANT Defendant’s Motion to Dismiss.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Dismiss

the Complaint pursuant to Rule 12(b)(6) is GRANTED, and this

case is hereby DISMISSED.   A separate Order accompanies this

Memorandum Opinion.


SIGNED:   Emmet G. Sullivan
          United States District Court Judge
          September 24, 2012




                                17